DETAILED ACTION
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26 2020, March 26 2021, April 6 2021 and July 20 2021 were considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4, 6, 10, 12, 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murota et al. (J Investig Allergol Clin Immunol, 2008, cited on PTO Form 1449) as evidenced by HiMedia Labs (himedialabs.com, 2011, cited on PTO Form 1449).  
The instant application claim a hair treatment formulation comprising an effective amount of a binding agent of formula I.
Murota et al. is directed to emedastine difumarate.  As shown in figure 4 emedastine difumarate inhibits histamine-induced type 1 collagen synthesis in dermal fibroblasts.  Concentrations of emedastine were 0.1, 1 and 10 µg/ml.  The emedastine difumarate was dissolved in DMEM (Dulbecco’s modified eagle medium).	
Regarding the claimed hair treatment formulation, when reading the preamble in the context of the entire claim, the recitation hair is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Since the composition is a skin treatment, it is capable of being applied to the hair.  
Regarding the claimed structure of formula I, emedastine difumarate has the structure:

    PNG
    media_image1.png
    261
    686
    media_image1.png
    Greyscale

Which reads on A, B, C, D wherein two are fumarate wherein p+r+q+s=2, the emedastine is the linker and polyfunctional with substitutions such as alkyl and alkoxy.  
Regarding claims 6, as evidenced by HiMediaLabs, the DMEM contains vitamins, amino acids, salts, etc.  
Regarding claims 10, 12, 14-16 and 18, the recitation shampoo, conditioner, mousse, spray, or milk does not impart a structural difference between a formulation which is liquid.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-10, 12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bert (WO2006051287A1, cited in PTO Form 1449).
Applicant Claims
The instant application claim a hair treatment formulation comprising an effective amount of a binding agent of formula I.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Bert is directed to composition and method for treatment of alopecia areata.  Claimed is a composition, for treatment of alopecia areata comprising a hair growth stimulant, an immunosuppressant, a mast cell stabilizer and a carrier (claim 18).  The 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Bert teaches emedastine difumarate is a mast cell stabilizer, Bert does not exemplify a formulation with this compound.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize emedastine difumarate.  One skilled in the art would have been motivated to utilize this compound as it is a specifically taught mast cell stabilizer.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught mast cell stabilizers as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
	Regarding the claimed recitation hair treatment formulation, Bert teaches application to the scalp.  Therefore, the prior art clearly suggested it can be applied to both hair.
Regarding the claimed structure of formula I, emedastine difumarate has the structure:

    PNG
    media_image1.png
    261
    686
    media_image1.png
    Greyscale

Which reads on A, B, C, D wherein two are fumarate wherein p+r+q+s=2, the emedastine is the linker and polyfunctional with substitutions such as alkyl and alkoxy.  
Regarding the claimed concentration of excipient and binding agent, Bert teaches amounts overlapping the instantly claimed amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claims 10, 12, 14-16 and 18, the recitation shampoo, conditioner, mousse, spray, or milk does not impart a structural difference between a formulation which is liquid.  

Claims 1-2, 4-10, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitabata et al. (USPGPUB No. 20020189034, cited on PTO Form 1449) as evidenced by Kline (homepage.smc.edu, 2006, cited on PTO Form 1449).
Applicant Claims
The instant application claim a keratin treatment formulation comprising an effective amount of a binding agent of formula I.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kitabata et al. is directed to a primary agent for two-agent hair dyeing/bleaching composition, two-agent hair dyeing/bleaching, composition kit, and hair treatment method using it.  The primary agent comprises at least one alkali agent, at least one water soluble ammonium salt, and at least one first pH adjuster selected from the group consisting of polycarboxylic acids (paragraphs 0032-0035).  The polycarboxylic acids include maleic and fumaric acid as well as salts of these compounds such as lysine salts (paragraph 0039).  The amount of the polycarboxylic acid is from 0.1 to 10 wt.% (paragraph 0040).  The pH of the composition is from 9 to 12 (paragraph 0042).  Exemplified composition comprise water in about 60%.  The form of the composition includes a liquid, foam, gel, cream, pastes or the like (paragraph 0060).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Kitabata et al. suggests lysine salts of the acids, Kitabata et al. does not exemplify this salt.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the lysine salt of the carboxylic acids.  One skilled in the art would have been motivated to utilize the lysine salt as it is a specific salt contemplated by Kitabata et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize conventional forms such as liquids, foams, gels, or creams as taught by Kitabata et al.  Therefore, all of the claimed elements were Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
	Regarding the claimed structure of Formula I, Kitabata et al. teaches salts of carboxyl acid such as maleic and fumaric acids include lysine salts.  As evidenced by Kline, the pKa of lysine is 10.79 (side chain).  The pH of the compositions is 9 to 12.  Therefore, the nitrogen of lysine would be pronated and bind two carboxylic acids.  Therefore, the lysine salt of maleic acid is the third structure in claim 5.  
Regarding the claimed amount of binding agent, Kitabata et al. teaches an amount overlapping the claimed range.  Kitabata et al. teaches an amount of water reading on the instantly claimed excipient.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9095518 (cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claim a hair treatment formulation comprising an effective amount of a binding agent of formula I.
Patent ‘518 claims a method for treating hair comprising applying to the hair a formulation comprising a binding agent of formula I.  The binding agent of formula I is the same as instantly claimed formula 1.  The same excipients in the same amount are claimed.  The same amounts of binding agent are claimed.  Shampoos, gel, cream, lotion or conditions are claimed.  
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as the patent claims use the same formulation as instantly claimed. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9144537 (cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above. 

Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as the patent claims use the same formulation as instantly claimed. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9855447 (cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘447 claims a kit comprising a first formulation and a second formulation comprising a binding agent of formula I.  The binding agent is the same as the instantly claimed binding agent of formula I.  The same excipients in the same amount are claimed.  The same amounts of binding agent are claimed.  Liquid, cream, lotion, mousse, spray, gel. milk and shampoo formulations are claimed.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as the patent claims use the same formulation as instantly claimed. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9717668 (cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘668 claims a method for achieving a desired level of curl in the hair comprising applying to the hair a formulation comprising a binding agent of formula I.  The binding agent of formula I is the same as instantly claimed formula 1.  The same amounts of binding agent are claimed.  
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as the patent claims use the same formulation as instantly claimed. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9713583 (cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘583 claims a method comprising applying to the hair a formulation comprising a binding agent of formula I.  The binding agent of formula I is the same as instantly claimed formula 1.  The same amounts of binding agent are claimed.  


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10639505. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘505 claims a keratin treatment formulation comprising an effective amount of a binding agent.  The binding agent is the same as instantly claimed.  Same forms are claimed.  Same excipients in the same amounts are claimed.  Same amount of binding agent is claimed.  
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16571933 (USPGPUB No. 20200009035). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  It is noted a notice of Allowance has been mailed in the above application but the application has not yet been patented.  
The instant claims are set forth above.

Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as the patent claims use the same formulation as instantly claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616